IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                            NO . 10-0928
                                          444444444444

   RAUL ERNESTO LOAISIGA, M.D., AND RAUL ERNESTO LOAISIGA, M.D., P.A.,
                             PETITIONERS,
                                                  v.


GUADALUPE CERDA, INDIVIDUALLY AND AS NEXT FRIEND OF MARISSA CERDA, A
              MINOR, AND CINDY VELEZ, RESPONDENTS

            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                  COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444


       JUSTICE WILLETT , concurring in part and dissenting in part.

       I join today’s well-reasoned decision save one quibble: Because I find Parts V.B and VI.B

of the Court’s opinion advisory—and thus inadvisable—I respectfully dissent from those sections.

       Today the Court clarifies the standard for defining a healthcare liability claim (HCLC) and

remands so the trial court can apply our new guidance. So far so good. If the trial court concludes

these claims are not HCLCs, then no expert report is necessary. The Court, however, proceeds to

(p)review the reports’ sufficiency just in case the trial court goes the other way.

       This analysis is premature. The trial court hasn’t even applied our new test to determine

whether these are HCLCs in the first place. I wouldn’t short-circuit its review by pre-deciding an

issue that might never need deciding at all and that might benefit immensely from lower-court

analysis.
       As a judiciary, our constitutional role dictates that we decide concrete cases and not dispense

contingent advice. “[T]he judicial power does not embrace the giving of advisory opinions,”1 and

prudent development of the law requires that courts refrain from speculating on situations that may

never arise.

       The Court’s motivation, of course, is commendable: to advance judicial efficiency and

squeeze out inordinate delay. But unless and until the lower courts conclude that plaintiffs’ claims

are indeed HCLCs, I would not suggest a premature predecision that presupposes—if not

predestines—a certain lower-court path.




                                                              _____________________________________
                                                              Don R. Willett
                                                              Justice

OPINION DELIVERED: August 31, 2012




       1
           Firemen’s Ins. Co. of Newark, N.J. v. Burch, 442 S.W .2d 331, 333 (Tex. 1968).

                                                         2